WADDILL, Commissioner.
The Commonwealth seeks a certification of the law concerning whether count one of an indictment against appellee states a violation of KRS 436.360. Count one avers:
“That during the year of 1965, in Jefferson County, Kentucky, the above named defendant conducted, managed, or promoted the business of Filter Queen of Louisville, Inc., a lottery or gift enterprise.”
Upon an indictment in which the averment is indistinguishable from that herein presented the identical question was answered in Commonwealth v. Allen, Ky., 404 S.W.2d 464. In that case we certified that such an averment in an indictment does properly state the offense denounced by KRS 436.360. The former certification is dispositive of the instant query.
The law is so certified.